Citation Nr: 1446507	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease and residuals of a myocardial infarction.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to March 1973.  Thereafter, he served on multiple periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air National Guard, which also included activation to full active duty from January 1991 to May 1991.  Afterwards, he continued to serve on multiple periods of ACDUTRA and INACDUTRA in the Air National Guard following this second period of active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for heart disease and residuals of a myocardial infarction.  

In a December 2013 videoconference hearing, the Veteran and his attorney appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  Unfortunately, due to technical malfunction of the audio recording system that occurred during this hearing, a transcript of this hearing could not be obtained.  The Veteran was notified of this development in correspondence dated in March 2014 and offered the opportunity to request and be provided with a new hearing.  He was advised in the letter that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not desire a new hearing and proceed accordingly.  The record reflects that no timely response was received from the Veteran in this regard and no further opportunity for a Board hearing will be afforded.

For the reasons that will be discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his attorney if further action is required on their part.


REMAND

The Veteran's Air National Guard medical treatment records reflect that on March 3, 1996, during a period of INACDUTRA, the Veteran suffered an acute myocardial infarction.  Treatment involved cardiac surgery for a double coronary artery bypass grafting (CABG) procedure.  It was ultimately determined in a September 1996 service department decision that the Veteran's myocardial infarction did not exist prior to INACDUTRA and was incurred in the line of duty.

In January 2010, the Veteran applied for VA compensation for heart disease and residuals of a myocardial infarction.  He did not submit clinical evidence of a current medical disability relating to his claim and failed to appear for a scheduled VA-authorized medical examination, stating at the time that he was out of the country and unable to appear for the examination.  His claim was subsequently denied on this basis in the April 2010 rating decision now on appeal, i.e., that there was no evidence of a current heart disorder that could be attributed to his active duty, ACDUTRA, or INACDUTRA.

In the time since the most recent statement of the case dated in September 2011, the Veteran submitted new medical records directly to the Board, unaccompanied by any waivers of first review by the AOJ, which were received in February 2014.  Of these records is a private hospital report from Memorial Hospital West of Pembroke Pines, Florida, showing that the Veteran was admitted for inpatient treatment in mid-April 2009 for complaints of chest pain.  He was diagnosed with a subendocardial infarction, which was treated with a left cardiac catheterization and angioplasty procedure.  His secondary diagnoses included coronary artery atherosclerosis and hypertension.  His prior history of myocardial infarction, status post CABG in 1996 was also noted.  However, no findings were made as to the existence of any potential relationship.

In view of the newly submitted clinical evidence discussed above, the Veteran should be afforded the opportunity for a VA medical examination to determine his current cardiac diagnoses and status and obtain a nexus opinion addressing the relationship between his present cardiac diagnoses and the documented myocardial infarction during INACDUTRA.  Thereafter, his claim should be readjudicated on the merits by the AOJ, in consideration of the foregoing clinical evidence.  [See McLendon v. Nicholson, 20 Vet. App. 79 (2006): the United States Court of Appeals for Veterans' Claims held that a medical examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.]

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his current cardiovascular treatment (both private and VA) and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.
 
2.  After the above development, the Veteran should be scheduled for an appropriate VA examination in connection with the claim for service connection for heart disease and residuals of a myocardial infarction.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2014).  The RO/AOJ must ensure that the Veteran is provided with timely notice of the date, time, and location of the scheduled medical examination and that this notice is sent to his correct last known mailing address of record.  A copy of VA's correspondence notifying the Veteran of this examination must be associated with his claims file in the Virtual VA and/or VBMS electronic databases.    

On examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

[a.]  What are the Veteran's current cardiovascular diagnoses and the severity and state of his cardiovascular impairment due to these diagnoses?  

[b.]  Given the Veteran's history of an acute myocardial infarction during INACDUTRA on March 3, 1996, with subsequent CABG surgery in March 1996, is it as likely as not that his current cardiovascular diagnoses are related to the acute myocardial infarction that occurred during INACDUTRA on March 3, 1996? 

3.  After ensuring that the aforementioned evidentiary development has been adequately undertaken, and conducting the appropriate measures to ensure compliance if any deficits are discovered, the RO/AOJ should then readjudicate the claim for service connection for heart disease and residuals of an acute myocardial infarction.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



